Response to Arguments
Applicant's arguments filed on 06/24/2022 have been fully considered but they are not persuasive.
The objections to claims 1, 9 and 17 are withdrawn because of claims 1, 9 and 17 are amended to recite “the at least one piece of DMRS configuration information is a mapping relationship with the at least one multiple access signature.”
The applicant argues that the combination of Fu and Ma fails to disclose, teach or suggest “the performing an uplink transmission comprises one of: sending identification information of the terminal through a media access control layer control element; scrambling identification information of the terminal in a cyclic redundancy check code for transmission; carrying identification information of the terminal in a data channel for transmission; attaching identification information of the terminal to a transmission block for transmission” as recited in amended independent claim 1.
In response to applicant’s argument, the examiner respectfully disagrees.
Upon search, Ma discloses scrambling identification information of the terminal in a cyclic redundancy check code for transmission.  Ma discloses that the message includes a MA signature 152, as well as data 154 and an indication of the identity of the UE:  UE ID 156.  The data 154 and the UE ID 156 are encoded together, and a corresponding cyclic redundancy check (CRC) 158 is generated and included in the message 126. 

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462